Corrected Notice Of Allowability
Examiner is correcting the Notice of Allowability issued on January 26, 2022 in order to correct an issue that has occurred.  The notice of allowability and an amendment offered by Applicant under 37 C.F.R. § 1.312 were entered into the record on the same day.  This has resulted in some confusion as to which should take priority.  It is clear that the amendment offered by Applicant does not use the Examiner’s Amendment provided in the Notice of Allowance as the “current” claims but rather relies on the originally filed claims from December 3, 2019.  Entry of the amendment under 37 C.F.R. § 1.312 would remove changes that were agreed upon by both the Examiner and the Applicant.  However if Examiner were to deny entry of the amendment under 37 C.F.R. § 1.312 at this point in the prosecution Applicant would no longer have the right to enter the proposed language as the issue fee was paid on April 26, 2022 and prosecution has been closed.  Therefore Examiner will proceed by adding a new Examiner’s Amendment incorporating the changes that were proposed by Applicant in their amendment of January 26, 2022 that were not part of the Examiner’s Amendment included in the Notice of Allowance on January 26, 2022.  In any case where the language of Applicant’s Amendment and the Examiner’s Amendment would result in an identical claim those claims will be labeled as “previously presented” in reference to the status of the claims subsequent to the filing of the Examiner’s Amendment.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. (Original) A method for using a distributed ledger micro reporting tool, comprising:
in a distributed computer application executed by an information processing apparatus comprising at least one computer processor:
an event listener establishing a connection to a distributed ledger;
in response to the creation of each block of a plurality of blocks on the distributed ledger, the event listener reading block details from the block, wherein the block comprises a plurality of transactions, and the block details comprise a transaction hash for each of the plurality of transactions;
indexing the transaction hash with a timestamp; and
storing the index of the transaction hash with the timestamp.
2. (Original) The method of claim 1, wherein at least one of the plurality of transactions in the block is encrypted.
3. (Original) The method of claim 1, wherein at least one of the plurality of transactions is a private transaction.
4. (Previously Presented) The method of claim 1, wherein at least some of the transactions involve parties other than a party associated with the distributed computer application.
5. (Original) The method of claim 1, further comprising:
receiving, from a user interface as part of a user session, a search request, wherein the search request identifies at least one transaction date; 
identifying, using the index, one of the plurality of blocks that comprises at least one transaction meeting the transaction date;
retrieving in the identified block from the distributed ledger;
extracting the transactions from the retrieved block; and
invaliding the transactions on the user interface at an end of the user session.
6. (Original) The method of claim 5, wherein the user interface is a lightweight graphical user interface.
7. (Original) The method of claim 5, wherein the user interface is executed by an electronic device.
8. (Original) The method of claim 5, wherein the transactions in the block are encrypted, further comprising: decrypting the encrypted transactions.
9. (Original) The method of claim 5, further comprising: filtering unwanted transactions from the extracted transactions.
10. (Currently amended) A system for using a distributed ledger micro reporting tool, comprising:
a distributed ledger network comprising a plurality of nodes, each node comprising a copy of a distributed ledger; and
a distributed computer application executed by each node comprising an event listener in communication with the copy of the distributed ledger;
wherein:
the event listener establishes a connection with the copy of the distributed ledger; 
in response to the creation of each block of a plurality of blocks on the distributed ledger, the event listener reads block details from the block, wherein the block comprises a plurality of transactions, and the block details comprise a transaction hash for each of the plurality of transactions;
the event listener indexes the transaction hash with a timestamp; and
the event listener stores the index of the transaction hash with the timestamp in a hash index.
11. (Original) The system of claim 10, wherein at least one of the plurality of transactions in the block is encrypted.
12. (Original) The system of claim 10, wherein at least one of the plurality of transactions is a private transaction.
13. (Currently amended) The system of claim 10, wherein at least some of the transactions involve parties other than a party associated with the distributed computer application.
14. (Currently amended) The system of claim 10, further comprising a user device comprising at least one computer processor;
wherein:
a user interface in the distributed computer application receives a search request from the user device, wherein the search request identifies at least one transaction date;
the distributed computer application identifies, using the hash index, one of the plurality of blocks that comprises at least one transaction meeting the transaction date;
the distributed computer application retrieves the identified block from the distributed ledger;
the distributed computer application extracts the transactions from the retrieved block; and
the distributed computer application invalidates the transactions on the user interface at an end of [[the]] a user session.
15. (Previously Presented) The system of claim 14, wherein the user interface is a lightweight graphical user interface.
16. (Previously Presented) The system of claim 14, wherein the user interface is executed by an electronic device.
17. (Previously Presented) The system of claim 14, wherein the transactions in the block are encrypted, and the distributed computer application decrypts the encrypted transactions.
18. (Previously Presented) The system of claim 14, wherein the distributed computer application decrypts filters filtering unwanted from the transactions.
Allowable Subject Matter
Claims 1-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/           Senior Examiner, Art Unit 3685